      1:19-cv-03132-RMG         Date Filed 12/20/19      Entry Number 13        Page 1 of 3




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

STATE OF SOUTH CAROLINA,                          ) Civil Action No. 1:19-cv-03132-RMG
SOUTH CAROLINA DEPARTMENT                         )
OF HEALTH & ENVIRONMENTAL                         )
CONTROL, and                                      )
SAVANNAH RIVER MARITIME                           )
COMMISSION,                                       )
                                                  )
                        Plaintiffs,               )
                                                  )
                 v.                               )
                                                  )
UNITED STATES ARMY CORPS                          )
OF ENGINEERS,                                     )
UNITED STATES ARMY CORPS OF                       )
ENGINEERS SAVANNAH DISTRICT,                      )
RYAN McCARTHY, in his official                    )
capacity as Secretary of the Army,                )
LT. GENERAL TODD T. SEMONITE, in his              )
official capacity as Commanding General and       )
Chief of Engineers, U.S. Army Corps of Engineers, )
MAJOR GENERAL DIANA M. HOLLAND,                   )
in her official capacity as Commanding General,   )
South Atlantic Division, U.S. Army Corps of       )
Engineers, and                                    )
COLONEL DANIEL H. HIBNER,                         )
in his official capacity as District Engineer,    )
U.S. Army Corps of Engineers, Savannah District, )
                                                  )
                        Defendants.               )


 FEDERAL DEFENDANTS’ RESPONSE TO AUGUSTA, GEORGIA’S MOTION FOR
                      LEAVE TO INTERVENE

       Federal Defendants take no position on Augusta, Georgia’s (“Augusta”) Motion to

Intervene (the “Motion”) (ECF No. 6). If the Court grants the Motion, Federal Defendants

respectfully request that the Court order Augusta to (1) abide by any deadlines applicable to

Plaintiffs, and (2) make a good faith effort to coordinate with Plaintiffs, and any other plaintiff-

intervenors, on briefs and filings submitted to the Court so that their submissions do not overlap
                                                 1
     1:19-cv-03132-RMG         Date Filed 12/20/19      Entry Number 13       Page 2 of 3




and are not duplicative.

       Federal Defendants submit that these customary conditions will streamline this litigation,

and promote efficiency and judicial economy.

       Respectfully submitted this 20th day of December, 2019.

                                                   JEAN E. WILLIAMS
                                                   Deputy Assistant Attorney General
                                                   U.S. Department of Justice
                                                   Environment & Natural Resources Division

                                                    /s/ Sally J. Sullivan
                                                   SALLY J. SULLIVAN (DC Bar No.
                                                   1021930)
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Environment & Natural Resources Division
                                                   Natural Resources Section
                                                   4 Constitution Square
                                                   150 M Street NE
                                                   Washington, DC 20002
                                                   Tel: (202) 514-9269
                                                   Fax: (202) 305-0506
                                                   Email: sally.sullivan@usdoj.gov
                                                   LESLIE M. HILL (D.C. Bar No. 476008)
                                                   U.S. Department of Justice
                                                   Environment & Natural Resources Division
                                                   Environmental Defense Section
                                                   4 Constitution Square
                                                   150 M St. NE
                                                   Suite 4.149
                                                   Washington, DC 20002
                                                   Tel: (202) 514-0375
                                                   Fax: (202) 514-8865
                                                   Email: Leslie.Hill@usdoj.gov

                                                   A. LANCE CRICK
                                                   UNITED STATES ATTORNEY

                                                   /s/ Beth Drake
                                                   BETH DRAKE (#5598)
                                                   Assistant United States Attorney
                                                   1441 Main Street, Suite 500
                                                   Columbia, SC 29201
                                                   Tel: (803) 929-3061
                                                   Email: Beth.Drake@usdoj.gov

                                                   Attorneys for Federal Defendants

                                               2
     1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 13        Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, I electronically filed the foregoing Federal

Defendants’ Response to Augusta, Georgia’s Motion to Intervene with the Clerk of Court using

the CM/ECF system, which will send electronic notification of such filing to all counsel of record.



                                                     /s/ Sally J. Sullivan




                                                3
